
	
		I
		112th CONGRESS
		2d Session
		H. R. 4167
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a refundable credit for increasing employment.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Credits for Jobs Now Act of
			 2012.
		2.Credit for
			 increasing employment
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36B the following new
			 section:
				
					36C.Credit for
				increasing employment
						(a)In
				generalThere shall be
				allowed as a credit against the tax imposed by this subtitle—
							(1)for any taxable
				year beginning in 2012, an amount equal to 60 percent of the excess of—
								(A)the aggregate
				wages paid during 2012, over
								(B)the aggregate wages paid during 2011,
				and
								(2)for any taxable year beginning in 2013, an
				amount equal to 40 percent of the excess of—
								(A)the aggregate
				wages paid during 2013, over
								(B)the aggregate
				inflation-adjusted wages paid during 2012.
								(b)Maximum
				creditThe amount of the credit allowable under this section for
				any employer with respect to any calendar year shall not exceed
				$500,000.
						(c)Minimum
				preceding year wagesFor purposes of subsection (a)—
							(1)the amount taken
				into account under paragraph (1)(B) thereof shall not be less than 50 percent
				of the amount described in paragraph (1)(A) thereof, and
							(2)the amount taken into account under
				paragraph (2)(B) thereof shall not be less than 50 percent of the amount
				described in paragraph (2)(A) thereof.
							(d)Total wages must
				increaseThe amount of credit allowed under this section for any
				taxable year shall not exceed the amount which would be so allowed for such
				year (without regard to subsection (c)) if—
							(1)the aggregate
				amounts taken into account as wages were determined without any dollar
				limitation, and
							(2)103 percent of the
				amount of wages otherwise required to be taken into account under subsection
				(a)(1)(B) or subsection (a)(2)(B), as the case may be, were taken into
				account.
							(e)Wages;
				inflation-Adjusted wagesFor
				purposes of this section:
							(1)In
				generalExcept as provided in paragraph (2), the term
				wages has the meaning given to such term by section
				3306(b).
							(2)Railway and
				agricultural laborRules
				similar to the rules of section 51(h) shall apply for purposes of this
				section.
							(3)Inflation-adjusted
				wagesThe term
				inflation-adjusted wages means the aggregate wages paid during
				2012 increased by an amount equal to—
								(A)such aggregate
				wages, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for 2012, determined by
				substituting calendar year 2010 for calendar year
				1992 in subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded in such
				manner as the Secretary shall prescribe.(f)Special
				rules
							(1)Adjustments for
				certain acquisitions, etc
								(A)AcquisitionsIf, after December 31, 2010, an employer
				acquires the major portion of a trade or business of another person
				(hereinafter in this subparagraph referred to as the predecessor)
				or the major portion of a separate unit of a trade or business of a
				predecessor, then, for purposes of applying this section for any calendar year
				ending after such acquisition, the amount of wages deemed paid by the employer
				during periods before such acquisition shall be increased by so much of such
				wages paid by the predecessor with respect to the acquired trade or business as
				is attributable to the portion of such trade or business acquired by the
				employer.
								(B)DispositionsIf,
				after December 31, 2010—
									(i)an
				employer disposes of the major portion of any trade or business of the employer
				or the major portion of a separate unit of a trade or business of the employer
				in a transaction to which subparagraph (A) applies, and
									(ii)the employer
				furnishes the acquiring person such information as is necessary for the
				application of subparagraph (A),
									then,
				for purposes of applying this section for any calendar year ending after such
				disposition, the amount of wages deemed paid by the employer during periods
				before such disposition shall be decreased by so much of such wages as is
				attributable to such trade or business or separate unit.(2)Change in status
				from self-employed to employeeIf—
								(A)during 2011 or
				2012 an individual has net earnings from self-employment (as defined in section
				1402(a)) which are attributable to a trade or business, and
								(B)for any portion of
				the succeeding calendar year such individual is an employee of such trade or
				business,
								then, for
				purposes of determining the credit allowable for a taxable year beginning in
				such succeeding calendar year, the employer’s aggregate wages for 2011 or 2012,
				as the case may be, shall be increased by an amount equal to so much of the net
				earnings referred to in subparagraph (A) as does not exceed the median
				household income in the United States for 2011 or 2012, as the case may
				be.(3)Certain other
				rules to applyRules similar
				to the following rules shall apply for purposes of this section:
								(A)Section 51(f)
				(relating to remuneration must be for trade or business employment).
								(B)Section 51(i)(1)
				(relating to related individuals ineligible).
								(C)Section 51(k)
				(relating to treatment of successor employers; treatment of employees
				performing services for other persons).
								(D)Section 52
				(relating to special rules).
								(4)Short taxable
				yearsIf the employer has more than 1 taxable year beginning in
				2012 or 2013, the credit under this section shall be determined for the
				employer’s last taxable year beginning in 2012 or 2013, as the case may
				be.
							.
			(b)Denial of double
			 benefitSubsection (a) of section 280C of such Code is amended by
			 inserting 36C(a), before 45A(a).
			(c)Conforming
			 amendments
				(1)Section 1324(b)(2) of title 31, United
			 States Code, is amended by inserting 36C, after
			 36B,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36B the following new
			 item:
					
						Sec. 36C. Credit for increasing
				employment..
					
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2011.
			
